 


 HR 4979 ENR: Local Community Recovery Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 4979 
 
AN ACT 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to clarify the preference for local firms in the award of certain contracts for disaster relief activities. 
 
 
1.Short titleThis Act may be cited as the Local Community Recovery Act of 2006. 
2.Use of local firms and individuals for disaster relief activitiesSection 307 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5150) is amended by adding at the end the following: In carrying out this section, a contract or agreement may be set aside for award based on a specific geographic area.. 
3.Sense of CongressIt is the sense of Congress that the Corps of Engineers should promptly implement the decision of the Government Accountability Office in solicitation W912EE-06-R-0005, dated March 20, 2006.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
